Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
 
2.	In virtue of this communication, claims 1, 3-10 and 12-17 are currently pending in this Office Action.

Response to Arguments
3.	In Remarks, applicant presented the arguments for the amended claim limitations. However, the amended claim limitations are considered obvious by the rationales found in the newly cited prior art as explained in the claim rejection section set forth below. 
	In accordance with MPEP 2111, the claimed “service ID” is reasonably interpreted as engine data or vehicle data or trailer data in 300 of fig. 3, data = 0x072 in fig. 6, and data = 0x071 in fig. 7 of Botticelli.
It’s to note that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6	Claims 1, 3-6, 8-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Botticelli Pub. No.: US 2016/0050265 A1 in view of Marbach et al. Patent No.: US 6,654,355 B1 in view of Takatori et al. Patent No.: US 2007/0140294 A1. 

Claim 1
Botticelli discloses a message routing system (mobile gateway 102 in fig. 1) comprising:
an adapter (114-116 in fig. 1) configured to perform a conversion between a Controller Area Network (CAN) message (sensor controller 104 in fig. 1 and CAN in par. 
a gateway (mobile gateway 102  in fig. 1) configured to:

    PNG
    media_image1.png
    716
    561
    media_image1.png
    Greyscale

receive an offer-service message (new ID 622 in fig. 6) and a service subscription message (124 in fig. 1 and par. 0018) from a plurality of controllers through the adapter (see 621-622 in fig. 6 in view of sensor interface 114 in fig. 1).
Although Botticelli does not disclose: “extract an Internet Protocol (IP) address of a first controller that has transmitted the offer-service message among the plurality of controllers and a first service ID, extract an IP address of a second controller that has transmitted the service subscription message among the plurality of controllers and a second service ID, and establish a message transmission path between the plurality of controllers based on the IP address of the first controller, the IP address of the second controller, the first service ID, and the second service ID, search first service information, which is provided by the first controller, included in the first service ID and second service information, which is requested by the second controller, included in the second service ID, match the first service ID and the second service ID by searching for corresponding service information, and determine the message transmission path based on a matching result of the first service ID and the second service ID”, the claim limitations are considered obvious.
	Firstly, to consider the obviousness of the claim limitations “extract an Internet Protocol (IP) address of a first controller that has transmitted the offer-service message among the plurality of controllers and a first service ID, extract an IP address of a second controller that has transmitted the service subscription message among the plurality of controllers and a second service ID”, initially, it’s to note that claim does not specifically define what are required or involved in extracting IP address and what are required to a service ID. In fact, Botticelli teaches that sensor controller transmits 0x0fb:0x072 to mobile gateway (631 in fig. 6 and 707 in fig. 7). Herein, “0x0fb:0x072” could be reasonably interpreted as sensor controller ID or CAN ID. In fight of fig. 3 of Botticelli, data 0x072 such as vehicle data or trailer data or trip data could be reasonably interpreted as service ID unless claim further recites specifically what are required to be service ID. Then, sensor ID 0x0fb in fig. 6-7 or data 0x071-0x072 in fig. 6-7 of Botticelli could be reasonable interpreted as service ID. Accordingly, fig. 3 & 6-7 of Botticelli could have rendered the claimed features “the offer-service message among the plurality of controllers and a first service ID and the service subscription message among the plurality of controllers and a second service ID”. If the teaching of Botticelli were compared to the addressing claim limitations, Botticelli does not show: “extract an Internet Protocol (IP) address of a first controller, and extract an IP address of a second controller”. These features could be seen in Marbach. In particular, Marbach teaches extract an Internet Protocol (IP) address (internet address of recipient in Table 1 on col. 6 and internet address of sender in Table 2 on col. 7) of a first controller (lines 60-67 in col. 5; see id-CAN-A1x1 in Table 1 on col. 6 and Table 2 on col. 7), and extract an IP address (internet address of recipient in Table 1 on col. 6 and internet address of sender in Table 2 on col. 7) of a second controller (see id-CAN-A-x2 in Table 1 on col. 6 and Table 2 on col. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify vehicle sensor data via mobile gateway proximity network of Botticelli by providing bridge for CAN to TCP/IP connection as taught in Marbach. Such a modification would have included a bridge to enable communication between two or more controller area network CAN nodes of different CAN networks connected via Internet or Ethernet so that different CAN types could be communicated over Internet or TCP/IP for monitoring and diagnosing problems for CAN network from a remote location as suggested in lines 20-34 of col. 2 of Marbach.
Secondly, to consider the obviousness of the claim limitations “search first service information, which is provided by the first controller, included in the first service ID and second service information, which is requested by the second controller, included in the second service ID, match the first service ID and the second service ID by searching for corresponding service information”, recall that Botticelli teaches the first service information first service information, which is provided by the first controller, included in the first service ID (service ID as 0x0fb or oxo72 in 630-631 in fig. 6 and 0x0fb or 0x071 in 706-707 in fig. 7 in view of fig. 3), second service information included in the second service ID (service ID as 0x0fb or oxo72 in 630-631 in fig. 6 and 0x0fb or 0x071 in 706-707 in fig. 7 in view of fig. 3). In addition, Botticelli explains lookup 0x0fb in fig. 6-7 and Marbach describes the use mapping of corresponding identifiers (see second block under interfacing application in fig. 7). In fact, looking in Botticelli and mapping in Marbach could be reasonably interpreted as searching to match the first service ID and the second service ID. Additionally, Botticelli explains that user device 100 in fig. 1 could request sensor data 300 in fig. 3-5 and sensor could transmit sensor ID and data as depicted in fig. 6-7 to mobile gateway in order to provide them as service data. Accordingly, the combination as explained above would have rendered the claim limitation obvious. To advance the prosecution, further evidence is provided herein. In particular, Takatori teaches determining data and destination addresses in flexray frame and can frame via address map (31-1, 33-1, 34-1 in fig. 7) and CAN address retrieval (34 in fig. 7). Herein, determining and retrieval  in Takatori are searching ID and matching ID.

	Thirdly, to consider the obviousness of the claim limitations “establish a message transmission path between the plurality of controllers based on the IP address of the first controller, and determine the message transmission path based on a matching result of the first service ID and the second service ID”, s mentioned above,  recall that Botticelli in view of Marbach teaches the first service ID and the second service ID (Botticelli, service ID as 0x0fb or oxo72 in 630-631 in fig. 6 and 0x0fb or 0x071 in 706-707 in fig. 7 in view of fig. 3; Marbach, IP addresses and CAN ID in Table 1 on col. 6 and Table 2 on col. 7). In fact, Botticelli discloses data message from sensor controller to mobile gateway and then mobile gateway transmits or relay the message to the user based on data and ID received, i.e., 0x0fb:0x071 in fig. 7. Additionally, Marbach explain how local CAN controller acquires CAN message and transfer over the internet based on the routing table (fig. 6-7). In fact, the teaching mentioned above from Botticelli and Marbach would have rendered the addressing claim limitations obvious. To advance the prosecution, further evidence is provided herein. In particular, Takatori teaches gateway section (fig. 4) for receiving messages from CAN controllers and flexRay controllers(fig. 5 & 7) finding the channels (see CH1-3 in fig. 8-10), i.e., as to the transmission path, and converting the frames (fig. 14-15) to CAN controller (12-1 in fig. 13) in CAN frame format (fig. 5, 7 & 13).
For the above rationales, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify vehicle sensor data via mobile gateway proximity network of Botticelli in view of Marbach by providing communication message conversion as taught in Takatori to obtain the claimed invention as specified in the claim. Such a modification would have provided communication message conversion to process a large number of frame conversion so that a latency time could be minimized and reduced the requirement of a large-capacity buffer memory  as suggested in par. 0010 of Takatori.

Claim 3
Botticelli, in view of Marbach and Takatori, discloses the message routing system according to claim 1, wherein the gateway is configured to: 
determine service data to be transmitted to the second controller based on the matching result (Botticelli, 620 & 629 in fig. 6; see fig. 4; fig. 6 of Marbach), 
generate a service data message including the service data, and transmit the service data message to the adapter (Botticelli, 621-622 & 630-631 in fig. 6; see fig. 4; fig. 6 of Marbach).

Claim 4
Botticelli, in view of Marbach and Takatori, discloses the message routing system according to claim 3, wherein the adapter is configured to convert the service data message into the CAN message (Marbach, fig. 7; Takatori, 7-14) and transmit the CAN message to the second controller (Marbach, fig. 7; Takatori, fig. fig. 7-14).
Claim 5
Botticelli, in view of Marbach and Takatori, discloses the message routing system according to claim 3, wherein the gateway is configured to match the first service ID and the second service ID based on a predetermined priority for each of a plurality of the service IDs included in the first service ID and the second service ID (Botticelli, CAN nodes priority in par. 0013; Marbach, CAN message with pre-assigned priority in lines 55-58 of col. 1; Takatori, priority in par. 0058; one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art pointed out above).

Claim 6
Botticelli, in view of Marbach and Takatori, discloses the message routing system according to claim 1, wherein the gateway comprises: a memory (Botticelli, memory 111 and 116 in fig. 1) configured to store the IP address of each of the plurality of controllers (Marbach, Table 1 of col. 6), the first service information, the second service information, the first service ID and the second service ID respectively corresponding to the first service information and the second service information, and a first CAN ID and a second CAN ID respectively corresponding to the first service information and the second service information (Botticelli, fig. 2-5 for topics as to service IDs; Jeon, fig. 4; Marbach, Table 2 of col. 7).



Claim 8
Botticelli, in view of Marbach and Takatori, discloses the message routing system according to claim 1, wherein the adapter is included in the gateway or provided separately from the gateway (Botticelli, sensor interface 114 and sensor messaging 116 in fig. 1; Marbach, fig. 6-7).

Claim 9
Botticelli, in view of Marbach and Takatori, discloses the message routing system according to claim 1, wherein the adapter includes a plurality of adapters corresponding to each of the plurality of controllers (Botticelli, sensor controller 104 and sensor interface 114 in view of CAN 1 & CAN 2 in fig. 2-4; Jeon, ECU 210 in fig. 2; Marbach, fig. 1 in view of fig. 6-7), some of the plurality of adapters are included in the gateway and another some of the plurality of adapters are arranged separately from the gateway (Botticelli, 116 and 114 could be included in mobile gateway in fig. 1; Jeon, ECU in fig. 2; Marbach, bridge in fig. 1 and interfacing application could be separately from CAN controller or gateway).

Claim 10, 12-17
	Claims 10 and 12-17 are method claims corresponding to system claims 1, 3-6, 8 and 9. All of the limitations in claims 10 and 12-17 are found reciting the same scopes of the respective limitations in claims 1, 3-6, 8 and 9. Accordingly, claims 10 and 12-17 can be considered obvious by the same rationales applied in the rejections of claims 1, 3-6, 8 and 9 respectively set forth above.
Allowable Subject Matter
7.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190. 
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643